Citation Nr: 0804889	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-44 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, whether entitlement to service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1991 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
sufficient to reopen the case had been received, but denied 
service connection for the veteran's hypertension.

Irrespective of the RO's determination, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The veteran presented testimony before a Decision Review 
Officer in August 2006.  A transcript of the hearing is 
associated with the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for hypertension was denied by the RO 
in an October 2000 rating decision.  The veteran did not 
appeal the decision.

3.  Evidence received since the October 2000 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for hypertension.

4.  The veteran's hypertension pre-existed service and was 
not aggravated by service.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision that denied service 
connection for the veteran's hypertension is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2007).

2.  The evidence since the October 2000 rating decision, 
which denied service connection for the cause of the 
veteran's death is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Hypertension was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111, 5102, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  

38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Board shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

In the unappealed October 2000 rating decision, the RO denied 
the claim for service connection for hypertension on the 
basis that the veteran's hypertension was shown to have pre-
existed service and was not aggravated by service.

At the time of the RO's decision, the evidence of record 
consisted of service medical records and private medical 
records. 

Since the September 2000 decision, the veteran has submitted 
other private medical records, including records that 
describe blood pressure readings obtained prior to service.  
All this evidence is new, in that it is evidence that has not 
been considered by the RO.  This evidence is also material, 
in that it relates to an unestablished fact necessary to 
establish the claim.  Therefore, new and material evidence 
has been presented to reopen the claim; the claim is 
reopened.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, a veteran is presumed to have entered service in 
sound condition as to his health.  38 U.S.C.A. § 1111 (West 
2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
Section 1111, "presumption of sound condition," provides:

"[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2007); 
VAOPGCPREC No. 3-2003 (July 16, 2003).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," id. at (b)(1).

VA General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-03 (July 16, 2003).  The Board is bound to 
follow General Counsel's precedent opinions.  38 U.S.C.A. § 
7104(c) (West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the record of the veteran's entrance examination is not 
available.  Therefore, the veteran is presumed sound upon 
entry into service.  However, this presumption can be 
rebutted if there is clear and unmistakable evidence that the 
veteran's hypertension pre-existed service and was not 
aggravated by service.

The record reflects that four days after enlistment, the 
veteran had a blood pressure reading of 154 systolic and 84 
diastolic.  The record also reflects that fourteen days after 
enlistment, the veteran had a blood pressure reading of 146 
systolic and 108 diastolic.  The service medical records 
thereafter reflect that the veteran was subsequently 
evaluated on numerous occasions for high blood pressure.  

The veteran was provided with a VA examination regarding his 
hypertension in July 2003.  The VA examiner determined that 
the veteran's hypertension existed prior to service and was 
not aggravated by the time that he spent in the military.  
The examiner noted that the veteran had elevated blood 
pressure fourteen days after entry into service in 1991 and 
also had elevated blood pressure a year later.  The examiner 
further noted that the veteran had normal blood pressure upon 
separation.  After careful consideration of the evidence, the 
examiner determined that the veteran had hypertension prior 
to service.

In light of the elevated readings immediately following 
enlistment, the conclusion of the July 2003 examiner, and the 
lack of any contradictory medical opinion, the Board 
concludes that the veteran's hypertension clearly and 
unmistakably pre-existed service.

The Board acknowledges that the veteran has submitted medical 
records indicating blood pressure readings prior to service, 
including one which indicates that his blood pressure was 130 
systolic and 90 diastolic in April 1991, just prior to entry 
into service in July 1991.  However, these do not serve to 
contradict the VA examiner's opinion that the veteran's 
hypertension predated service and the elevated reading in 
April 1991 would appear to support the examiner's conclusion.

Having found that the veteran's hypertension preexisted 
service, the Board must next determine whether the veteran's 
hypertension was aggravated during service.  On a separation 
examination in April 1995, the veteran's heart and vascular 
system were both normal.  Two blood pressure readings were 
taken for the veteran's separation examinations.  On the 
medical examination for separation, the veteran's blood 
pressure was found to be 130 systolic and 80 diastolic.  On 
the dental portion of the veteran's separation examination, 
the veteran's blood pressure was found to be 100 systolic and 
80 diastolic.  The VA examiner determined that, based upon 
these readings on separation from service, the veteran's 
hypertension was not aggravated by service.  The Board notes 
that there is no contrary medical opinion in the file.  Based 
on the foregoing, the Board concludes that the evidence shows 
that the veteran's hypertension clearly and unmistakably was 
not aggravated during service.

The Board notes that the veteran has submitted letters from 
private physicians indicating that the veteran has 
hypertension and is undergoing treatment.  However, none of 
these letters indicates that the veteran's hypertension 
either was aggravated by service.  

It is clear to the Board that the veteran sincerely believes 
that his hypertension is related to his service, i.e., 
aggravated therein.  However, as a lay individual, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In summary, the Board finds that clear and unmistakable 
evidence shows that the veteran's hypertension predated 
service and was not aggravated by service.  The appeal is 
denied.




Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Although VA provided a VCAA notice prior to the initial 
adjudication of the veteran's claim in September 2003, this 
notice did not specifically enumerate all four elements 
required.  Thus, the duty to notify was not satisfied prior 
to the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in 
November 2007, after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006 and the veteran's claim 
was subsequently readjudicated in a supplemental statement of 
the case in November 2007.  Prickett v. Nicholson,20 Vet. 
App. 370 (2006).  The veteran has not been prejudiced.  The 
record establishes that the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and private medical records.  Additionally, 
the veteran was provided with an examination regarding his 
claim in September 2004.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension.

Entitlement to service connection for hypertension is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


